          Case 1:20-cv-01875-TNM Document 44 Filed 05/07/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 AVEION CASON, et al.,

                         Plaintiffs,

                         v.                                  Case No. 1:20-cv-01875 (TNM)

 NATIONAL FOOTBALL LEAGUE
 PLAYERS ASSOCIATION, et al.,

                         Defendants.


                                              ORDER

       Upon consideration of Defendants’ Motions to Dismiss, the pleadings, relevant law, and

related legal memoranda in opposition and support, for the reasons set forth in the accompanying

Memorandum Opinion it is hereby

       ORDERED that Defendants’ [36], [37], and [38] Motions to Dismiss are GRANTED in

part insofar as they seek dismissal of the Plaintiffs’ [34] Amended Complaint but DENIED in

part insofar as they seek dismissal with prejudice; it is further

       ORDERED that Plaintiffs’ [34] Amended Complaint is DISMISSED without prejudice.

       This is a final, appealable order. The Clerk of Court is requested to close the case.

       SO ORDERED.
                                                                           2021.05.07
                                                                           12:38:08
                                                                           -04'00'
Dated: May 7, 2021                                     TREVOR N. McFADDEN, U.S.D.J.
